Devens, J.
The plaintiff, at the time of the injuries alleged to have been received from a dog of the defendant, was a child of four years and eleven months old. His father was allowed to testify to various facts tending to show a shock to the nervous system of the plaintiff; and also, against the defendant’s objection, that, ever since the plaintiff was bitten, he had shown, in various ways described by the witness, signs of fright and excitement at the sight of any dog. The plaintiff was entitled to *590recover, among other things, for any injury to his nervous system, or for any loss in his mental or physical capacity. Ballou v. Farnum, 11 Allen, 73. Tyson v. Booth, 100 Mass. 258. Coleman v. New York New Haven Railroad, 106 Mass. 160. This evidence bore directly upon the question as to the condition in which the plaintiff was subseauently to the bite, and it was proper to be considered by the jury in determining whether and to what extent he had been injuriously affected thereby.

Exceptions overruled.